Citation Nr: 1117823	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the prurigo nodularis or sarcoid (skin condition) disability since April 1, 1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active military duty from July 1979 to July 1984.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that reduced the disability evaluation for the Veteran's service-connected skin condition to 10 percent, effective April 1, 1992.  The Veteran thereafter appealed and sought restoration of her prior higher rating; she also asked for an increased evaluation.

In a November 2004 decision, the Board denied the Veteran's claim for restoration of the prior 30 percent rating for her skin disability, and remanded her increased rating claim for the skin disability.  After additional development and
re-adjudication was accomplished, the case was returned to the Board for appellate consideration.

The Board thereafter denied the Veteran's claim for an increased evaluation for the skin disability in a decision dated July 14, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). An August 2007 Order of the Court vacated only that part of the Board's decision that denied an evaluation in excess of 10 percent for the Veteran's skin disability.  Thus, while the Veteran's representative maintains that the issue on appeal should be the propriety of the April 1992 reduction (see March 2010 Informal Brief of Appellant), the only issue before the Board at this time is that of an evaluation in excess of 10 percent for the Veteran's skin disability since April 1, 1992.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Upon review of the claims file, the Board finds, unfortunately, that this matter must again be remanded for additional development and adjudication, even though such action will, regrettably, further delay a decision in this appeal.

The record reflects that this case has been before the Board several times previously.  On the last two occasions, December 2007 and July 2010, the case was remanded so that the RO could attempt to obtain the report of a biopsy which was the focus of the July 2007 Joint Motion filed in this case.  Updated VA treatment records, which were obtained pursuant to the Board's December 2007 remand, include a September 19, 2006 dermatology consultation, which reflects that the Veteran underwent a punch biopsy of her scalp to determine the nature of her scarring alopecia.  Although this record appears to indicate that the Veteran's alopecia was a separate condition, unrelated to her service-connected sarcoidosis, the biopsy report, which presumably would contain confirmatory results, is not contained in the claims file.  Parenthetically, the Board notes that the report of a September 2009 VA skin examination reflects that the September 2006 biopsy resulted in a finding of "end-stage scarring alopecia.  In July 2010, the Board again requested that the RO attempt to obtain the September 2006 biopsy report.  Unfortunately, however, records developed since that time do not contain the biopsy report (they contain only a duplicate copy of the September 19, 2006 dermatology consultation).

Clearly a biopsy report exists, as it was cited in the September 2009 VA examination; and the RO has not made a specific finding that this report is unavailable.  On remand, the RO should attempt to obtain a copy of the report reflecting the results of the September 2006 scalp biopsy.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).


Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the report of the scalp biopsy performed at the Philadelphia VA Medical Center in September 2006 (as opposed to the September 2006 dermatology consultation, which is already of record).  All attempts to obtain this report should be fully documented in the claims file.  If the RO determines that the record sought does not exist o or that further attempts to locate the record would be futile, this should be indicated in writing and associated with the claims file.

2. To help avoid future remand, the RO should ensure that, to the extent possible, all requested action has been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following completion of the above, and any additional development indicated, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


